*400OPINION.
Aetjndell:
For the reasons set forth in the Appeal of Walter T. Smith, this day decided, ante, 897, we are satisfied that the value of the bonds of the Bowman Hotel Corporation, when received by the petitioner in June, 1919, was not to exceed 50 per cent of their par value. No evidence was offered as to the value of the notes of the Central Building Co. and the finding of the Commissioner is consequently approved.

Order of redetermination will be entered on 15 days' notice, under Rule 50.